Citation Nr: 1417355	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-32 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel






INTRODUCTION

The Veteran had active service from October 1966 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In August 2013, the issues currently on appeal were remanded for development.  


FINDINGS OF FACT

1.  Bilateral hearing loss disability is not etiologically related to noise exposure the Veteran sustained in active service and may not be presumed to have been incurred in service.

2.  Tinnitus is related to noise exposure the Veteran sustained in active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  VA must notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary, that is necessary to substantiate the claim.  As part of the notice, VA should specifically inform the claimant and representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), 38 C.F.R. § 3.159 (2013).  

The notice to a claimant should be provided at the time that, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record shows that the Veteran was mailed a letter in August 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The August 2010 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements.

The Board also finds the Veteran has been provided adequate assistance in response to his claim.  The Veteran's service medical records and VA examinations are of record.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.  Therefore, the duties to assist and notify have been met.



Bilateral Hearing Loss

The Veteran asserts that he has bilateral hearing loss disability as a result of active service hazardous noise exposure.  Specifically, the Veteran has reported that he was exposed to the noise produced by M-60s while working daily on a firing range.  The Veteran has stated that he did not use hearing protection while in active service.  The Veteran's service separation form lists his occupational specialty as Infantry Operations and Intelligence Specialist and Infantry Unit Commander.  The Board has conceded in-service exposure to acoustic trauma. 

A review of the service medical records shows that they are silent for complaints of or treatment for hearing loss during active service.  There is no indication from the May 1969 separation examination report that the Veteran reported any complaints regarding hearing loss.  Additionally, the May 1969 examiner found the Veteran to have normal hearing.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

At a November 2010 VA examination, the Veteran reported in-service noise exposure from rifles, machine guns, and grenades, while serving as an infantry instructor.  He also reported tinnitus, which he described as constant, beginning during service.  The examiner diagnosed the Veteran with mild to moderate sensorineural hearing loss bilaterally.  The examiner opined that the Veteran's hearing loss and tinnitus were less likely as not caused by or a result of military related acoustic trauma.  The rationale was that the Veteran's entrance and separation examinations indicated normal hearing, with no change in auditory status relative to the entrance data.  The examiner also noted that the Veteran's service medical records were negative for any indication of complaints or treatment for hearing loss or tinnitus, and the Veteran did not report any hearing loss or tinnitus on his discharge medical examination.  The examiner found that there was no evidence of the Veteran having any combat service, but the examiner stated that the Veteran's military occupational specialty likely exposed him to high-risk noise.  However, the examiner still concluded that the service medical records did not indicate that noise exposure had a permanent negative impact on his hearing.

The Board remanded for a new examination in August 2013, stating that the November 2010 examination was inadequate for evaluation purposes because the examiner did not provide an opinion as to whether the hearing loss and associated tinnitus identified after service were related to a disease or injury in service.

At the September 2013 VA examination, the examiner diagnosed hearing loss.  The Veteran reported excessive noise exposure in-service, including machine guns, rifles, and grenades while in basic training and in officer training school; that he did not serve in combat; and that he had a family history of hearing loss.  The Veteran also reported that his tinnitus, which began during active service, was constant, fluctuant, and sounded like locusts.  The examiner stated that the Veteran's separation examination documented normal hearing and that the Veteran's likely exposure to excessive noise did not have a negative impact on his hearing during active service.  The examiner noted that the Veteran had normal auditory thresholds at separation, and that a standard shift did not occur for either ear when comparing entrance and separation evaluations.  The examiner reported that the Institute of Medicine concluded that, based on the current knowledge of cochlear physiology, there was insufficient scientific evidence for delayed-onset hearing loss secondary to military noise exposure; that there was insufficient evidence from longitudinal studies to determine whether permanent noise induced hearing loss that developed years after military service; and that the available anatomical and physiologic evidence suggested that delayed post-exposure-induced hearing loss was not likely.  The examiner opined that if hearing was normal on discharge and there was no permanent significant threshold shift greater than normal progression and re-test variability during military service, then there was no basis on which to conclude that current hearing loss was causally related to active service, including noise exposure.  The examiner opined that there was no nexus between any current hearing loss and active service, regardless of the cause of the hearing loss.

The Board acknowledges that the Veteran is competent to report that he first experienced a bilateral hearing loss disability while in active service, and that he has continued to experience symptoms of a bilateral hearing loss disability since separation from service.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Board notes that the Veteran is competent to report when he first experienced symptoms of a bilateral hearing loss disability, and that they have continued since service because that is information that comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board finds the Veteran to be credible in that assertion.  Furthermore, the Veteran's current hearing loss meets the definition to be considered a disability for VA purposes.  38 C.F.R. § 3.385 (2013).

However, although the Veteran contends that he has a bilateral hearing loss disability related to active service, the Veteran's opinion is insufficient to provide the requisite etiology of the claimed bilateral hearing loss disability because those matters require medical expertise.  The Board finds that the evidence does not support a continuity of symptomatology of a bilateral hearing loss disability because the evidence does not show complaints of or treatment for hearing loss symptoms from separation from service until 2010, over 40 years after separation from active service.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principe, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran's statements regarding hearing loss disability being related to service are not competent evidence as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to etiology.  His statements as to a continuity of symptomatology are less persuasive because hearing loss was not shown in service, or after service until 2010, and his claims of symptoms are not supported by evidence of treatment.

The Board recognizes that it must give due consideration to all pertinent medical and lay evidence in evaluating a claim to disability benefits in situations where a layperson is competent to identify the medical condition.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 38 U.S.C. § 1154(a) (2013).  The Board cannot ignore or disregard the medical conclusions of a VA physician and is not permitted to substitute its own judgment for that of a medical professional.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  Therefore, the Veteran's statements regarding the etiology of his bilateral hearing loss disability are found to be less persuasive than the medical opinions regarding the etiology of the Veteran's bilateral hearing loss disability, which found that the bilateral hearing loss was less likely related to service.

In sum, the  competent medical evidence is against a finding that current bilateral hearing loss disability is related to service or to in-service hazardous noise exposure.   The Board finds it significant that neither the Veteran nor his representative have presented or identified any contrary medical opinion that supports the claim for service connection for bilateral hearing loss.  The Board finds that the September 2013 VA examiner's opinion is the most probative opinion of record and establishes that the Veteran's bilateral hearing loss is not etiologically related to, or the result of, an injury experienced during active service.  No relationship between bilateral hearing loss and noise exposure in active service has been established by competent evidence or continuity of symptomatology.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The Veteran asserts that he has tinnitus as a result of in-service hazardous noise exposure.  Specifically, the Veteran has reported that he was exposed to the noise produced by M-60s while working daily on the firing range.  The Veteran has stated that he did not use hearing protection while in active service.  The Veteran's service separation form lists his occupational specialty as Infantry Operations and Intelligence Specialist and Infantry Unit Commander.  The Board has conceded in-service exposure to acoustic trauma. 

A review of the service medical records shows that they are silent for complaints of or treatment for tinnitus during active service.  There is no indication from the January 1973 separation examination report that the Veteran reported any complaints regarding tinnitus.

At a November 2010 VA examination, the Veteran reported in-service noise exposure from rifles, machine guns, and grenades, while serving as an infantry instructor.  He also reported tinnitus, which he described as constant, beginning during military service.  The examiner diagnosed the Veteran with mild to moderate sensorineural hearing loss bilaterally.  The examiner opined that the Veteran's hearing loss and tinnitus were less likely as not caused by or a result of military related acoustic trauma.  The rationale was that the Veteran's entrance and separation examinations indicated normal hearing, with no change in auditory status relative to the entrance data.  The examiner also noted that the Veteran's service medical records were negative for any indication of complaints or treatment for hearing loss or tinnitus, and the Veteran did not report any hearing loss or tinnitus on his discharge medical examination.  The examiner found that there was no evidence of the Veteran having any combat service, but the examiner stated that the Veteran's military occupational specialty likely exposed him to high-risk noise.  However, the examiner still concluded that the service medical records did not indicate that noise exposure had a permanent negative impact on his hearing.

The Board remanded for a new examination in August 2013, stating that the November 2010 examination was inadequate for evaluation purposes because the examiner did not provide an opinion as to whether the hearing loss and associated tinnitus identified after service were related to a disease or injury in service. 

At a September 2013 VA examination, the examiner opined that the Veteran's tinnitus was less likely than not caused by, or a result of, in-service noise exposure because the Veteran had normal hearing at entry and separation from active service, and that no standard threshold shift occurred during that time.  The examiner stated that while the Veteran's hearing was normal at separation, it was unlikely that tinnitus was caused by in-service acoustic trauma, because there was no audiological basis for tinnitus onset during active service.  The examiner acknowledged that the etiology of the tinnitus was unknown.  

The Veteran has consistently reported that he first experienced tinnitus while in active service and that he has continued to experience symptoms of tinnitus since separation from service.  He claims that the tinnitus began as a result of exposure to hazardous noise in active service, and that it became progressively worse in the years after.  The Board notes that the Veteran is competent to report when he first experienced symptoms of tinnitus, a medically subjective condition, and that they have continued since service because that information comes to him through his senses.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board finds the Veteran to be credible in that assertion.

The Board may assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  There are two medical opinions in this case.  A VA examiner provided an opinion in November 2010 stating that the Veteran's tinnitus was not due to in-service noise exposure because entrance and separation examinations indicated normal hearing, with no change in auditory status relative to the entrance data, and that the Veteran's service medical records and separation examination were negative for any indication of complaints or treatment tinnitus.  Another VA examiner provided an opinion in September 2013, concurring with the previous opinion, and stating that while the Veteran's hearing was normal at separation, it was unlikely that tinnitus was caused by in-service acoustic trauma, because there was no audiological basis for tinnitus onset during active service.  The examiner did not opine as to the etiology of the Veteran's tinnitus.  The Board finds that the VA examiners' opinions regarding the etiology of the Veteran's tinnitus have low probative value, as the examiners did not account for the Veteran's lay accounts of the onset of his symptoms of tinnitus, which is a medically subjective condition.  Because the examiners did not consider the Veteran's statements regarding continuity of symptomatology, the Board finds that the examiners' opinions are less persuasive.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral hearing disability is denied.

Entitlement to service connection for tinnitus is granted. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


